Citation Nr: 1614395	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral leg condition (now claimed as neuropathy), to include as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This appeal to the Board of Veteran's Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for a bilateral neuropathic leg condition, and diabetes mellitus type II.  In August 2011, the Veteran filed a notice of disagreement (NOD).  In December 2011, the Veteran submitted a statement in which she stated that she never intended to make a claim for diabetes mellitus type II.  As such, the Veteran's claim for diabetes mellitus type II was withdrawn from consideration in a notice sent to the Veteran in December 2011.  A statement of the case was issued in December 2013, and the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

With that procedural history, the Board notes that in January 1996 the Veteran previously applied for service connection of a bilateral leg disorder.  This claim was finally adjudicated by the Board in December 2005.  In this decision, the Board characterized the Veteran's bilateral leg disorder as relating to arthritis and patellofemoral pain syndrome.  At no time did the Board discuss any neurological disorders in the Veteran's legs.  Accordingly, the Board finds that the current claim on appeal is separate and distinct from the claim previously decided by the Board in December 2005, as this claim speaks to a neurological disorder and not a musculoskeletal disorder of the legs.  

That said, in August of 2011 the Veteran submitted a statement that served as both a NOD relating to the claim at hand, as well as a request to reopen the claims previously decided by the Board in 2005.  Such reopening was denied in a March 2013 rating decision, and the Veteran did not provide any NOD. 

In July 2015 the Board remanded this claim to the RO in order to afford the Veteran a hearing.  In this remand, the Board characterized the claim at hand as a request to reopen the prior claim for a musculoskeletal leg disorder.  However, the Veteran never furnished any notice of disagreement with the rating decision which denied reopening of her previous claim, and so this claim is properly characterized as seen above.  See Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005).

An August 2015 letter informed the Veteran that her hearing was scheduled in October 2015.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

There is no competent, credible, and probative evidence in this case to indicate that the Veteran has a current neuropathic leg disability.


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the legs, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  Specifically, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.   

In this case, as was discussed above, the Veteran first filed this claim in November 2010.   In a December 2010 letter, the Veteran was informed of the information and evidence which was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  Thereafter, the Veteran was provided with a rating decision in May 2011 which denied service connection for bilateral leg condition (now claimed as neuropathy).  

Because the claim at hand is based on an entirely separate disability from the disability adjudicated by the Board in December 2005, the pre-adjudicatory VCAA notice sent to the Veteran in December 2010 was fully compliant with the VA's notice duties.  See Boggs vs. Peake, 520 F.3d 1330 (Fed. Cir. 2008); 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As to the VA's duty to assist the Veteran, a review of the record reveals that the agency of original jurisdiction (AOJ) has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The AOJ has also obtained confirmation from the Social Security Administration that they possess no records relating to the Veteran. 

The Board further finds that it is not necessary to provide the Veteran with an examination in this claim, as the record does not contain competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, as will be discussed below.  See 38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds that no further assistance in connection with this claim is required.


II. Analysis

The Veteran is seeking service connection for a bilateral leg disability which is now claimed as neuropathy.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record in this case is lacking any competent evidence to establish the presence of any neurological leg disability of any kind.  In fact, a review of the Veteran's medical records finds that the Veteran has never been diagnosed by any medical professional with any neuropathic disability.  The Veteran's medical records also do not contain any information which would suggest that the Veteran experiences any neuropathic symptoms in her legs, such as numbness, tingling, or weakness in the legs.  Rather, neurological exams of the Veteran in September 2011 and November 2012 found no neurological symptoms in the Veteran.  The medical records contain no other relevant medical documentation.

In fact, the record contains only a single statement from the Veteran as to any causes or effects of any alleged neuropathy.  Specifically, the Veteran contended in a November 2010 document that her disabilities were caused by exposure to herbicides and ionizing radiation, and that she now required the use of a wheelchair.  She then alleged that she suffers from neuropathy.  

While the Board has considered the assertions of the Veteran, this evidence does not provide a basis for allowance of the claim, as lay evidence is competent only when a condition can be identified by a lay person.  See 38 C.F.R. §§ 3.159(a)(1-2).  Lay evidence may be competent to establish a medical diagnosis, causation, or etiology when a lay person is (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F3d 1313 (Fed. Cir. 2009); see also King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012). 

In this case, the Veteran is not competent to contend that she suffers from neuropathy, as the Veteran appears not to have any qualifications to make such a medical diagnosis.  Furthermore, the Veteran is not reporting a contemporaneous diagnosis, and she has not described any symptoms.  While any symptoms of neuropathy would be observable by a lay person, the determination as to the etiology of those symptoms is not a determination that a lay person is competent to make.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. §§ 3.159(a)(1-2).  Accordingly, the claims file contains no competent evidence to indicate that the Veteran has a current neuropathic disability in her legs.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the claims file contains insufficient evidence to establish the presence of a current disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a bilateral leg neuropathy is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


